Name: Commission Regulation (EEC) No 1087/83 of 4 May 1983 on the classification of goods under subheading 22.02 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|31983R1087Commission Regulation (EEC) No 1087/83 of 4 May 1983 on the classification of goods under subheading 22.02 A of the Common Customs Tariff Official Journal L 118 , 05/05/1983 P. 0015 - 0015 Finnish special edition: Chapter 2 Volume 3 P. 0185 Spanish special edition: Chapter 02 Volume 10 P. 0005 Swedish special edition: Chapter 2 Volume 3 P. 0185 Portuguese special edition Chapter 02 Volume 10 P. 0005 *****COMMISSION REGULATION (EEC) No 1087/83 of 4 May 1983 on the classification of goods under subheading 22.02 A of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions should be adopted concerning the tariff classification of certain beverages, sometimes called 'non- alcoholic beers', which are obtained by fermentation of wort of malt with the addition of hops and have an alcoholic strength not exceeding 0,5 % vol; Whereas heading No 22.02 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 859/83 (3), refers to non-alcoholic beverages, and heading No 22.03 refers to beer; Whereas, in view of their very low alcoholic strength, not exceeding 0,5 % vol, such products cannot be regarded as beer falling within heading No 22.03; Whereas the said products should therefore be classified as non-alcoholic beverages under heading No 22.02; whereas, within this heading, it is appropriate to choose subheading 22.02 A; Whereas, in the absence of a favourable opinion of the Committee on Common Customs Tariff Nomenclature, the Commission proposed to the Council the provisions to be adopted, under the procedure provided for in Article 3 of Regulation (EEC) No 97/69; Whereas the Council has not acted within three months of the proposal being submitted to it and it is therefore appropriate for the Commission to adopt the proposed provisions under the aforementioned procedure in Regulation (EEC) No 97/69, HAS ADOPTED THIS REGULATION: Article 1 Beverages produced by the fermentation of the wort of malt with the addition of hops, having an alcoholic strength not exceeding 0,5 % vol, sometimes called 'non-alcoholic beers', shall be classified in the Common Customs Tariff under the following subheading: 22.02 Lemonade, flavoured spa waters and flavoured aerated waters, and other non-alcoholic beverages, not including fruit and vegetable juices falling within heading No 20.07: A. Not containing milk or milkfats. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 1983. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 172, 22. 7. 1968, p. 1. (3) OJ No L 95, 14. 4. 1983, p. 11.